 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   ALFREDO ANISETO FLORES,                            Case No. 1:19-cv-01423-EPG-HC

10                  Petitioner,                         ORDER GRANTING PETITIONER’S
                                                        MOTION FOR DOCUMENT NO. 6
11           v.

12   J. SULLIVAN,                                       (ECF No. 13)

13                  Respondent.

14

15          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

16 pursuant to 28 U.S.C. § 2254. On December 11, 2019, the Court received the instant motion

17 wherein Petitioner requests the Court to send him a copy of its order to respond, which he did not

18 receive. (ECF No. 13).

19          Accordingly, the Court HEREBY ORDERS:

20      1. Petitioner’s motion (ECF No. 13) is GRANTED; and

21      2. The Clerk of Court is DIRECTED to send a copy of the order to respond (ECF No. 6) to

22          Petitioner.

23
     IT IS SO ORDERED.
24

25      Dated:    December 12, 2019                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
